DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 10/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Priority
4. 	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies or papers required by 37 CFR 1.55.  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2-6 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the device" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 3-6 are rejected based on their dependency of dependent claim 2.

Claims 9-14 each recite the limitation "the device" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 7, 8, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hein (US Pub. No. 2008/0225603 hereinafter “Hein” – IDS Submission).
Referring to claim 1, Hein discloses a method for managing an operation for modifying a content of a memory plane of a memory device coupled to a processing unit, the method comprising: 
communicating, by the processing unit to the memory device, a control of the operation (Hein – par. [0037] discloses transmitting a data pattern, which could be a command of memory controller 200, via command/address interface 220 of memory controller 200 is received via command/address interface 160 of memory circuit 100.); 
executing, by the memory device, the operation (Hein – par. [0093] discloses in the event that data is written into memory core 150.); and 
at an end of the operation, communicating, by the memory device to the processing unit, information indicating the end of the operation (Hein – par. [0093] discloses a verification of the data transmitted to memory circuit 100 in that a CRC8 check value is fed back to the memory controller via EDC circuit 430. This is performed on the basis of the duration of the calculation of the check sum by EDC circuit 430 with a time delay of two clock cycles of the CK clock signal (+2tCK). At a clock frequency of 1 GHz of the CK clock signal, this therefore corresponds to a calculation time, or delay time (EDC delay), of 2 ns.).

Referring to claim 7, Hein discloses the method according to claim 1, wherein the memory device is a non-volatile memory device (Hein – Figs. 1, 3 & par. [0041] discloses memory circuit 100 having a core 150 which could be a non-volatile memory core.).

Referring to claim 8, Hein discloses a memory device (Hein – Figs. 1, 3 show memory circuit 100), comprising: 
a memory plane  (Hein – Figs. 1, 3, memory core 150); 
a control interface configured to be coupled to a processing unit and to receive from the processing unit a control of an operation for modifying a content of the memory plane (Hein – par. [0018-0019] disclose a command/address interface 160 coupled to memory controller 200 and able to receive a control signal from controller circuit 170.); 
an auxiliary interface (Hein – Fig. 4, EDC pin 460) configured to be coupled to the processing unit (Hein – par. [0018] discloses a controller circuit 170 coupled to the various components of memory circuit 100.); and 
a processing circuit configured to execute the operation (Hein – par. [0018-19] discloses controller circuit 170 executing the operation.) and to communicate information indicating an end of the operation to the processing unit via the auxiliary interface, at the end of the operation (Hein – par. [0093] discloses a verification of the data transmitted to memory circuit 100 in that a CRC8 check value is fed back to the memory controller via EDC circuit 430. This is performed on the basis of the duration of the calculation of the check sum by EDC circuit 430 with a time delay of two clock cycles of the CK clock signal (+2tCK). At a clock frequency of 1 GHz of the CK clock signal, this therefore corresponds to a calculation time, or delay time (EDC delay), of 2 ns.).

Referring to claim 14, note the rejection of claim 7 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 15, note the rejection of claims 1 and 8 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Related Prior Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
		a. Spirkl et al. (US Patent No. 10,860,417 B1 hereinafter “Spirkl”) discloses methods, systems, and devices for multiple memory die techniques are described. A memory device may include multiple memory dies and may be configured to communicate with a host device. For example, each memory die may be coupled with a set of data pins that includes respective subsets of data pins (e.g., a set of eight data pins having two subsets of four data pins). Further, each memory die may have one or more auxiliary pins used for channel coding information for data communicated over one or more of the subsets of data pins.

Allowable Subject Matter
10.	Claims 2-6 and 9-13  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “the device includes an auxiliary pin whose logic state is managed by the processing unit and interpreted by the memory device only during the communication of the control by the processing unit, the method comprising, during the execution of the operation and during communication of stop information: managing the logic state of the auxiliary pin by the memory device; and configuring the processing unit in interruption detection mode on the auxiliary pin; the communicating the stop information comprising modifying, by the memory device, the logic state of the auxiliary pin for interpretation by the processing unit as an interruption”, in combination with other recited limitations in dependent claim 2.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “the auxiliary interface includes an auxiliary pin whose logic state is managed by the processing unit and which is interpreted by the processing circuit only during the communication of the control by the processing unit, and the processing circuit is configured, during the execution of the operation and during communication of stop information, to manage the logic state of the auxiliary pin and modify the logic state of the auxiliary pin so as to generate an interruption that is interpreted by the processing unit as the stop information”, in combination with other recited limitations in dependent claim 9.
Dependent claims 3-6 and 10-13 would be allowable based on their dependencies of dependent claims 2 and 9.

11.	Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “the auxiliary interface includes an auxiliary pin whose logic state is managed by the processing unit and which is interpreted by the processing circuit only during the communication of the control by the processing unit, and the processing circuit is configured, during the execution of the operation and during communication of stop information, to manage the logic state of the auxiliary pin and modify the logic state of the auxiliary pin so as to generate an interruption that is interpreted by the processing unit as the stop information”, in combination with other recited limitations in dependent claim 16.
Dependent claims 17-20 would be allowable based on their dependencies of dependent claim 16.

Conclusion
12.	Claims 1-15 are rejected.
Claims 16-20 are objected to.
		
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181